DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-30-2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 46, 50, 54, 56, 61, 63, and 66 have been considered but are moot because the new ground of rejection rely on further embodiments of Jung et al- US 20120076041, ¶0166 and Koo et al (US 20100273514).

 				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 46, 50, 56, 63, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al (US 20120076041) in view of Petrovic et al (US 20100022250) and further in view of Kazmi (US 20100041384). 

As to claims 46, and 63 Jung discloses a mobile station and a communication control method in a mobile station for communicating with a radio base station of a serving cell (Jung, Fig.7 ¶0094- 1st sentence), the method comprising: measuring the radio quality of a the serving cell for at least one carrier (Jung ¶0087-2nd sentence- UE persistently measures quality of a serving cell providing a current service and quality of a neighbor cell ¶0094- 3rd sentence- UE performs measurement based on the measurement configuration information (step S720)); measuring radio quality of at least one neighboring cell for the at least one carrier (Jung ¶0096- 3rd sentence- the intra-frequency measurement object may indicate a neighbor cell);  determining if a predetermined event is triggered, based on a first measurement results, (Jung ¶0097- 2nd sentence- reporting condition may include information on a period or an event for triggering reporting of the measurement result) the first measurement result comprising at least one of the measured radio quality of the serving cell and the measured radio quality of the at least one neighboring cell (Jung ¶0090- 2nd sentence; ¶0091- 2nd sentence); the predetermined event being designated by the radio base station (Jung ¶0012- 2nd sentence); transmitting to the radio base station, if the predetermined event is triggered, the first measurement results that triggered the predetermined event, (Jung ¶0097-2nd sentence- The reporting condition may include information on a period or an event for triggering reporting of the measurement result) and a second measurement result of the at least one neighboring cell for a carrier other than the at least one carrier for which the predetermined event is triggered (Jung, Table 1, ¶0090- 2nd – last sentence ¶0103) and a neighboring cell having best radio quality (Jung ¶0166- 1st – 3rd sentences- the measurement result may include a quality value of each of the M CCs (or M cells) with best quality. The measurement result may include a quality value of a determined CC in addition to the best-M CC. The measurement result may include a quality value of a neighboring cell at the frequencies of the best-M CCs); where a single measurement report include all the measurement results. (Jung ¶0019, ¶0101, ¶0140, ¶0164).
Jung however is silent wherein the processor configures a list of cells including the serving cell and the at least one neighboring cell maintained by the mobile station wherein the list of cells is assigned to the mobile station by the radio base station of the serving cell. However in an analogous art Petrovic cures this deficiency (Petrovic ¶0178- 2nd sentence- The initial neighboring cell list maintained by the Node B currently serving the mobile terminal may thus first contain cell A, cell B and cell C- in other words the list containing both serving cell and neighboring cell). Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the teachings of Jung with that of Petrovic for the purpose of reporting various channel qualities for various cells (Petrovic ¶0178- 1st sentence). Both Jung and Petrovic essentially teaches all aspect of the claim however is silent wherein the second measurement result includes the ID and radio quality of the cell. However in an analogous art Kazmi remedies this deficiency: (Kazmi ¶0037- second and third sentences; ¶0042- 3rd sentence). Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to combine the teachings of Jung and Petrovic with that of Kazmi for the purpose of  UE's measuring on inter-frequency cells or RATs as desired which is known in the art ( Kazmi ¶0037 – sixth sentence). 

As to claims 56 and 66 Jung discloses a radio base station and a communication control method in a radio base station of a serving cell for communicating with a mobile station (Jung, Fig.7 ¶0094- 1st sentence)the method comprising: transmitting a control signal for instructing measurement of radio quality of the serving cell for the at least one carrier and radio quality of at least one neighboring cell for the at least one carrier( Jung 710 of Fig.7, ¶0094- 1st sentence) , wherein a predetermined event is triggered based on  first measurement results, the first measurement results ((Jung ¶0097-2nd sentence- The reporting condition may include information on a period or an event for triggering reporting of the measurement result)); the predetermined event being designated by the radio base station (Jung ¶0012- 2nd sentence); receiving if the predetermined event is triggered (Jung ¶0012-1st sentence receiving, from a base station, measurement configuration information comprising a reporting condition for triggering reporting)  , the first measurement results that triggered the predetermined event ((Jung ¶0097- 2nd sentence- reporting condition may include information on a period or an event for triggering reporting of the measurement result) and a second measurement results of the at least one neighboring cell for a carrier other than the at least one carrier for which the predetermined event is triggered (Jung, Table 1, ¶0090- 2nd – last sentence ¶0103) and a neighboring cell having best radio quality (Jung ¶0166- 1st – 3rd sentences- the measurement result may include a quality value of each of the M CCs (or M cells) with best quality. The measurement result may include a quality value of a determined CC in addition to the best-M CC. The measurement result may include a quality value of a neighboring cell at the frequencies of the best-M CCs); where a single measurement report include all the measurement results (Jung ¶0019, ¶0101, ¶0140, ¶0164).
Jung however is silent wherein the processor configures a list of cells including the serving cell and the at least one neighboring cell maintained by the mobile station wherein the list of cells is assigned to the mobile station by the radio base station of the serving cell. However in an analogous art Petrovic cures this deficiency: (Petrovic ¶0178- 2nd sentence- The initial neighboring cell list maintained by the Node B currently serving the mobile terminal may thus first contain cell A, cell B and cell C- in other words the list containing both serving cell and neighboring cell.) Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the teachings of Jung with that of Petrovic for the purpose of reporting various channel qualities for various cells (Petrovic ¶0178- 1st sentence). 
(Kazmi ¶0037- second and third sentences; ¶0042- 3rd sentence). Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to combine the teachings of Jung and Petrovic with that of Kazmi for the purpose of UE's measuring on inter-frequency cells or RATs as desired which is known in the art ( Kazmi ¶0037 – sixth sentence).

As to claim 50 the combined teachings of Jung Petrovic, and Kazmi disclose the mobile station according to claim 46, wherein the radio quality includes at least one of received power of a reference signal, received quality of the reference signal, SIR of the reference signal, Channel Quality Indicator, and Channel State Information (Jung ¶0166- last sentence-Reference signal received power (RSRP) or reference signal received quality (RSRQ) may be used as the quality value).

Claims 54 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung in view of Petrovic in view and further in view Koo et al (US 20100273514).

As to claim 54 the combined teachings of Jung Petrovic, and Kazmi disclose the mobile station according to claim 46, however silent wherein the transmitter is configured to transmit the physical cell IDs and the radio quality of a predetermined number of neighboring cells, ordered based on received power of a reference signal, received quality of the reference signal, or Channel State Information, as the second measurement results. However in an analogous art Koo remedies this deficiency: Koo ¶0052- 2nd sentence- reported information may include the cell IDs of the neighbor cells along with one or more of the foregoing measurements of the neighbor cells; ¶0053- 1st sentence- the MS may transmit the RSRPs of the neighbor cells in a predetermined order of cell IDs or further transmit the cell IDs of the neighbor cells together with the measurements). Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to combine the teachings of Jung and Petrovic with that of Kazmi for the purpose of reporting cell IDs and measurements of neighboring cells (Koo ¶0052-2nd sentence).

As to claim 61 the combined teachings of Jung Petrovic, and Kazmi disclose the radio base station according to claim 56, wherein the second measurement results comprise the physical cell IDs and the radio quality of a predetermined number of the neighboring cells in the carrier other than the at least one carrier for which the predetermined event is triggered, the predetermined number of the neighboring cells ordered based on received power of a reference signal, received quality of the reference signal, or Channel State Information. However in an analogous art Koo remedies this deficiency; ¶0053- 1st sentence- if the serving eNB has transmitted the neighbor cell list to the MS, the MS may transmit the RSRPs of the neighbor cells in a predetermined order of cell IDs or further transmit the cell IDs of the neighbor cells together with the measurements to the serving eNB). Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to combine the teachings of Jung and Petrovic with that of Kazmi for the purpose of reporting cell IDs and measurements of neighboring cells (Koo ¶0052-2nd sentence).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al- Radio Communication Method and System Capable of Reducing Inter-Cell Interference, And Its Mobile Station and Base Station- US 20080285477- Fig. 13, steps s107 or s109, ¶0087.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.